Citation Nr: 0722023	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1979 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.  

The veteran appeared before the undersigned and testified 
regarding his symptomatology.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran has raised claims of entitlement to service 
connection for alcoholism and poly substance abuse secondary 
to an acquired psychiatric disorder, to include due to PTSD.  
Adjudication of those claims is dependent on the outcome of 
the instant claim, and neither is currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  
 

REMAND

A review of the record on appeal shows that the veteran 
reports being in receipt of Social Security Administration 
(SSA) disability benefits for mental health reasons. A 
request for these records has yet been undertaken by VA. 
Therefore, a remand to request these records is required. See 
Tetro v. Gober, 14 Vet. App. 110 (2000) (VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists); 38 
U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure a 
copy of any decision of the SSA awarding 
the veteran disability benefits, as well 
as copies of any medical records upon 
which that decision was based. Any 
records obtained, must be associated with 
the other evidence in the claims folder. 
All efforts to secure these records must 
be documented in the claims file.

2.  The RO should then prepare a new 
rating decision and readjudicate the 
claims in light of any additional 
evidence obtained. If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


